Dismissed and Memorandum Opinion filed February 19, 2015.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-15-00001-CV

      IN THE GUARDIANSHIP OF LILLIAN HESTER, AN ALLEGED
                    INCAPACITATED PERSON


                      On Appeal from the Probate Court No. 4
                              Harris County, Texas
                          Trial Court Cause No. 433,974

                 MEMORANDUM                              OPINION
       On December 29, 2014, appellant Martin J. Gonzales, filed a notice of
appeal seeking to appeal the trial court’s order appointing a temporary guardian of
the person and estate of Lillian Hester, the ward, signed September 30, 2014.1 See
Tex. Est. Code Ann. § 1251.001 (West 2014). Because it appeared that this court

1
 This court recently denied a related petition for writ of mandamus. See In re Gonzales, No. 14-
14-01000-CV, 2015 WL 167214 (Tex. App.—Houston [14th Dist.] Jan. 13, 2015, orig.
proceeding) (mem. op.). We also note that documents in the record of this appeal state the ward
died on October 18, 2014. The ward’s death does not necessarily render a guardianship
proceeding moot, however. See Zipp v. Wueming, 218 S.W.3d 71, 74 (Tex. 2007) (per curiam).
lacks jurisdiction over the attempted appeal, the court notified the parties that the
appeal would be dismissed for want of jurisdiction unless a response was filed
demonstrating this court’s jurisdiction. Appellant filed a response arguing that this
court has jurisdiction over the appeal because he filed motions extending the
appellate timetable and his notice of appeal was filed within ninety days of the
signing of the order. See Tex. R. App. P. 26.1(a) (stating the notice of appeal must
be filed within ninety days after the judgment is signed if a party timely files a
motion for new trial, motion to modify the judgment, motion to reinstate, or a
request for findings of fact and conclusions of law).

      Appellant filed a motion to vacate the order appointing the temporary
guardian on November 14, 2014, more than thirty days after the order that is
complained of was signed. Therefore, the motion is untimely and would not
operate to extend the appellate timetable. See Tex. R. Civ. P. 329b(a) (requiring a
motion for new trial or motion to modify to be filed within thirty days after the
order complained of is signed); Tex. R. App. P. 26.1(a) (requiring a motion for
new trial or similar motion to be timely to extend the time to perfect an appeal).

      Appellant also argues that he filed a motion to dismiss the guardianship on
October 9, 2014, within thirty days of the order appointing the temporary guardian.
Appellant argues that his motion to dismiss was the equivalent of a motion for new
trial because he requested that the trial court vacate the order appointing a
temporary guardian. In addition, on October 14, 2014, appellant filed a response to
the temporary guardian’s request for instructions in which he requested
modification of the guardianship order. Appellant asserts these motions operated to
extend the appellate timetable.

      An order appointing a temporary guardian of the person and estate is an
interlocutory order. An appeal from an interlocutory order is accelerated. See Tex.

                                          2
R. App. P. 28.1(a). The filing of a motion for new trial or similar motion does not
extend the time to perfect an accelerated appeal. Tex. R. App. P. 28.1(b); see also
In re K.A.F., 160 S.W.3d 923, 928 (Tex. 2005) (holding that when an appeal is
accelerated, the post-judgment motions listed in Texas Rule of Appellate
Procedure 26.1(a) will not operate to extend the appellate deadline). A notice of
appeal from an interlocutory order such as the one at issue here must be filed
within twenty days of the signing of the order. See Tex. R. App. P. 26.1(b);
28.1(b); see also Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex. 2003) (stating that
in an accelerated appeal, an appellant has twenty days after the trial court signs its
order to file a notice of appeal). Appellant’s motions do not extend the appellate
timetable.

      Appellant also argues that the Texas Supreme Court has treated “minor
procedural mishaps with leniency, preserving the right to appeal.” Ryland Enter.,
Inc. v. Weatherspoon, 355 S.W.3d 664, 666 (Tex. 2011) (holding that a
prematurely filed motion for judgment notwithstanding the verdict operated to
extend the appellate timetable); see also Verburgt v. Dorner, 959 S.W.2d 615, 616
(Tex. 1997) (implying a motion for extension of time when the perfecting
instrument was filed within the fifteen-day period for filing a motion for extension
of time). This case does not present a “minor procedural mishap,” however, and we
may not overlook our lack of jurisdiction. See In re K.A.F., 160 S.W.3d at 928
(affirming the dismissal of an accelerated appeal from a judgment terminating
parental rights where the parent filed a motion for new trial or to modify the
judgment and the notice of appeal was filed more than twenty days, but within
ninety days, after judgment).

      Appellant also is not benefitted by the well-settled proposition that a court of
appeals has jurisdiction over an appeal if the appellant timely files an instrument in

                                          3
a bona fide attempt to invoke the appellate court's jurisdiction. See, e.g., Grand
Prairie I.S.D. v. S. Parts Imps., Inc., 813 S.W.2d 499, 500 (Tex.1991). In Grand
Prairie, the supreme court held that an appeal may not be dismissed if appellant
filed the wrong instrument required to perfect the appeal without giving the
appellant an opportunity to correct the error, as long as the instrument was timely
filed in a bona fide attempt to invoke the appellate court’s jurisdiction. Id. Here,
appellant filed motions that he argues are the equivalent of motions for new trial. A
motion for new trial is not an instrument that may be considered a bona fide
attempt to invoke the appellate court’s jurisdiction. In re K.A.F., 160 S.W.3d at
928.

       After considering appellant’s response to our notice of intent to dismiss, we
conclude that we lack jurisdiction over this attempted appeal because the notice of
appeal is untimely.2 Therefore, we order the appeal dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.




       2
          Because we dismiss the appeal as untimely, we need not address whether an order
appointing a temporary guardian is an appealable interlocutory order under the recently re-
codified Texas Estates Code. See Tex. Est. Code Ann. §§ 1002.012, 1152.001 (West 2014); see
also In re Cunningham, ___ S.W.3d ___, 2014 WL 7232725, at *4 (Tex. App.—Texarkana Dec.
19, 2014, orig. proceeding) (stating orders appointing temporary guardians are appealable
pursuant to the Texas Estates Code).

                                            4